      Case 8:20-cv-01970 Document 1 Filed 10/12/20 Page 1 of 4 Page ID #:1



 1   Robert F. Tyson, Jr. Esq. (Bar No. 147177)
     rtyson@tysonmendes.com
 2   Kristi Blackwell, Esq. (Bar No. 253967)
     kblackwell@tysonmendes.com
 3   Christopher H. Schon, Esq. (Bar No. 291498)
     cschon@tysonmendes.com
 4   TYSON & MENDES, LLP
     5661 La Jolla Boulevard
 5   La Jolla, CA 92037
     Telephone: (858) 459-4400
 6
     Attorneys for Defendant
 7   COSTCO WHOLESALE CORPORATION
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   JUDITH L. POTTROFF, an individual, )          Case No.
                                        )
12                                      )
                Plaintiff,              )          NOTICE OF REMOVAL OF
13                                      )          ACTION UNDER 28 U.S.C.
            v.                          )          § 1441(b) (DIVERSITY)
14                                      )
     COSTCO WHOLESALE                   )          (DEMAND FOR JURY TRIAL)
15   CORPORATION and DOES 1 to 100, )
     inclusive,                         )
16                                      )
                                        )
17               Defendants.            )
                                        )
18                                      )
19   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
20         PLEASE TAKE NOTICE that Defendant Costco Wholesale Corporation
21   ("Defendant") hereby removes this action from the Superior Court of the State of
22   California, County of San Bernardino, to the United States District Court for the
23   Central District of California pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 and sets
24   forth in support of its Notice of Removal of Action the following:
25         Complete Diversity Exists
26         1.      Plaintiff Judith L. Pottroff (“plaintiff”) is a citizen of the state of
27   California.
28   ///
                                               1
                                       NOTICE OF REMOVAL
      Case 8:20-cv-01970 Document 1 Filed 10/12/20 Page 2 of 4 Page ID #:2



 1         2.      Defendant was, at the time of the filing of this action, and still is, a
 2   citizen of the state of Washington. Defendant is a Washington corporation with its
 3   headquarters and principal place of business in Washington.
 4         3.      This action is a civil action of which this Court has original jurisdiction
 5   under 28 U.S.C. §1332, and is one which may be removed to this Court by
 6   Defendant, pursuant to the provisions of 28 U.S.C. §1441, in that it is a civil action
 7   between citizens of different states and the matter in controversy exceeds the sum of
 8   $75,000, exclusive of interest and costs.
 9         Amount in Controversy Exceeds $75,000
10         4.      Plaintiff’s lawsuit asserts causes of action against Defendant for general
11   negligence and premises liability. (See Complaint in case no. CIVDS 2000997,
12   Superior Court of California, County of San Bernardino, attached as Exhibit 1.)
13         5.      In brief, plaintiff alleges on July 14, 2018, she sustained injuries when
14   her foot stepped through a plank of a pallet located on the floor of Defendant’s store
15   in the City of San Bernardino, County of San Bernardino, State of California.
16   Plaintiff alleges Defendant was negligent in failing to assist her in retrieving
17   merchandise from the store floor, which caused plaintiff to suffer injury. (See
18   Complaint in case no. CIVDS 2000997, Superior Court of California, County of San
19   Bernardino at, Page 4, First Cause of Action – Premises Liability, and at Page 5,
20   Second Cause of Action- General Negligence, attached as Exhibit 1.)
21         6.      Plaintiff alleges she has suffered hospital and medical expenses, loss of
22   earnings, and general damages. (See Complaint in case no. CIVDS 2000997,
23   Superior Court of California, County of San Bernardino at, Page 3, attached as
24   Exhibit 1.)
25         7.      Where, as here, the Complaint does not state a demand for a specific
26   sum because it is a personal injury case (per California Code of Civil Procedure
27   §425.10(b)), a removing defendant can meet its burden of showing the amount in
28   controversy is satisfied by showing the "facially apparent" allegations in the
                                                 2
                                         NOTICE OF REMOVAL
      Case 8:20-cv-01970 Document 1 Filed 10/12/20 Page 3 of 4 Page ID #:3



 1   complaint demonstrate the amount in controversy. Schwarzer, Tashima &
 2   Wagstaffe, Cal. Prac. Guide: Fed. Civ. Pro. Before Trial (Rutter Group 2014)
 3   §2:2396, citing Luckett v. Delta Airlines, 171 F.3d 295, 298 (5th Cir. 1999)
 4   ["facially apparent" from complaint amount satisfied due to allegations of proper
 5   damage, travel expenses, pain and suffering, etc.]; White v. FCI USA, Inc., 319 F.3d
 6   672, 674 (5th Cir. 2003) ["facially apparent" from wrongful termination allegations
 7   showing "lengthy list of compensatory and punitive damages."]
 8         8.     Given plaintiff’s allegations regarding the severity of her injuries and
 9   extensive economic and non-economic damages, it is "facially apparent" from the
10   allegations of the Complaint that the amount in controversy in this action exceeds
11   the $75,000 jurisdictional limit established by 28 U.S.C. §1332(a).
12         9.     In addition, plaintiff’s settlement demand letter confirms the amount in
13   controversy in this action exceeds the $75,000 jurisdictional threshold. (See
14   Settlement Demand letter dated September 16, 2020, attached as Exhibit 2.) Overall,
15   plaintiff alleges as a result of the subject incident, she sustained injuries to her neck,
16   shoulders, arms, back, hips, and legs with radiating symptoms to her fingers and
17   toes. (Ibid.) She has received bilateral medial branch block injections and cervical
18   ablations. (Ibid.) Plaintiff alleges $180,204.93 in past medical specials and future
19   medical specials of more than $250,000. (Ibid.) Overall, plaintiff demands
20   $495,000.00 to resolve this matter.
21         10.    In plaintiff’s responses to form interrogatories 6.4, plaintiff indicated
22   she has medical charges to date in excess of $176,387.28. (See Exhibit 3, pg. 4.)
23         Notice of Removal Is Timely
24         11.    On June 9, 2020, plaintiff filed this action in the Superior Court of the
25   State of California, County of San Bernardino, as case no. 2000997. (See Complaint,
26   attached hereto as Exhibit 1.)
27         12.    On June 12, 2020, plaintiff served the Summons and Complaint on
28   Defendant through its registered agent, C T Corporation System.
                                                 3
                                         NOTICE OF REMOVAL
      Case 8:20-cv-01970 Document 1 Filed 10/12/20 Page 4 of 4 Page ID #:4



 1          13.    On July 10, 2020, Defendant answered Plaintiff’s complaint in the
 2   Superior Court of the State of California, County of San Bernardino.
 3          14.    On September 21, 2020, Defendant received plaintiff’s settlement
 4   demand, putting Defendant on notice the amount in controversy greatly exceeds
 5   $75,000. This Notice of Removal, therefore, has been timely filed.
 6          Other Requirements for Removal Are Met
 7          15.    Removal to this Court is proper as the Superior Court of the State of
 8   California, County of San Bernardino, where the action was originally filed, is
 9   located in this district.
10          16.    A copy of all process, pleadings, and orders served upon Defendant in
11   the state court action are attached hereto as Exhibit 4.
12          17.    Counsel for Defendant certifies it will file a copy of the Notice of
13   Removal with the clerk of the Superior Court of the State of California, County of
14   San Bernardino, and give notice of same to counsel for plaintiff.
15          18.    Separate and apart from removal requirements, counsel for Defendants
16   demands a jury trial.
17
18   Dated: October 11, 2020                   TYSON & MENDES LLP
19
                                         By:      /s/ Kristi Blackwell
20
                                               ROBERT F. TYSON
21                                             KRISTI BLACKWELL
22                                             CHRISTOPHER H. SCHON
                                               Attorneys for Defendant
23                                             COSTCO WHOLESALE CORPORATION
24
25
26
27
28
                                                 4
                                        NOTICE OF REMOVAL
